Citation Nr: 1003941	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-07 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1961 to August 1991.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2006 
rating decision of the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDING OF FACT

It is not shown that at any time during the appeal period the 
Veteran had hearing acuity worse than Level I in either ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000(VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The Veteran was advised of VA's duties to notify 
and assist in the development of his claim prior to its 
initial adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  A December 2005 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  March 2006, July 2006, and 
November 2008 letters provided additional notice.  The 
Veteran has had ample opportunity to respond/supplement the 
record.  A December 2008 supplemental statement of the case 
(SSOC) then readjudicated the matter.

The Veteran's pertinent treatment records have been secured.  
He was afforded VA examinations in December 2005 and June 
2007.  The Board has reviewed the examination reports to 
determine whether the examinations are adequate.  In Martinak 
v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United 
States Court of Appeals for Veterans Claims (Court), noted 
that VA had revised its hearing examination worksheets to 
include the effect of the Veteran's hearing loss disability 
on occupational functioning and daily activities.  See 
Revised Disability Examination Worksheets, Fast Letter 07-10 
(Dept of Veterans Affairs Veterans Apr. 24, 2007); see also 
38 C.F.R. § 4.10 (2007).  The Court also noted, however, that 
even if an audiologist's description of the functional 
effects of the Veteran's hearing disability was somehow 
defective, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.

The Board notes that nether of the VA examinations included 
the examiner's comment regarding the effect of the Veteran's 
hearing loss on his work and daily functioning.  However, 
based on a longitudinal review of the record the Board finds 
that he is not prejudiced by such omission.  In a January 
2006 statement, as well as in his February 2007 substantive 
appeal, the Veteran relates how his hearing loss affects his 
daily activities (difficulty hearing the door bell or the 
phone ring, church services, television, conversations).  As 
a layperson, he is competent to provide this information.  
The Board finds no reason to question it, accepts it at face 
value, and finds that the information adequately substitutes 
for what the examiner would have to offer in comments 
regarding the impact of the hearing loss on daily 
functioning.  As for the effect on occupational functioning, 
it is noteworthy that the Veteran is retired; the types of 
impairment in daily activities due to hearing loss shown are 
considered in the effect the hearing might have on his 
employability.  Regardless, the Veteran has not alleged any 
prejudice from an examination deficiency.  

The Board also notes that more than two years have passed 
since the Veteran's hearing loss was last evaluated by VA for 
compensation purposes, and has considered whether another 
examination is necessary.  Notably, there is no objective 
evidence there has been a material change in the severity of 
the Veteran's hearing loss since he was last examined.  See 
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate examination was conducted.  
See VAOPGCPREC 11-95.  Accordingly, the Board finds that an 
updated examination is not necessary.

The Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  When a question arises as to which of two 
ratings shall be applied under a particular diagnostic code, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for the higher 
rating; otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.
In a claim for increase the present level of disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the evidence contains factual 
findings that demonstrate distinct time periods when the 
service connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, staged ratings are to be considered.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating the level of disability of an 
increased rating claim begins one year before the claim was 
filed.  As the instant claim for increase was received in 
November 2005, the period for consideration is from November 
2004 until the present.   

Ratings for hearing loss disability are derived from Table 
VII of 38 C.F.R. § 4.85 by a mechanical application of the 
rating schedule to numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The numeric 
designations correspond to eleven auditory acuity levels, 
indicated by Roman numerals, where Level I denotes 
essentially normal acuity and Level XI denotes profound 
deafness.  The assignment of the appropriate numeric level is 
based on the results of controlled speech discrimination 
tests in combination with the claimant's average hearing 
threshold.  The average threshold is obtained from pure tone 
audiometric tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIa of 38 C.F.R. 
§ 4.85 to determine the correct Roman numeral designation.  
Table VIa is employed when the use of speech discrimination 
tests is inappropriate due to language difficulties, 
inconsistent speech discrimination scores, etc., or where 
there is an exceptional pattern of hearing loss (as defined 
in 38 C.F.R. § 4.86).  One such pattern occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
38 C.F.R. § 4.86(a).  Another occurs when the puretone 
threshold at 1000 Hertz is 30 decibels or less and the 
puretone threshold at 2000 Hertz is 70 decibels or more.  
38 C.F.R. § 4.86(b).  

The Veteran asserts that the fact that he has had hearing 
aids prescribed (and has worn then) establishes that his 
hearing loss has increased in severity, and warrants a 
compensable rating.  He points to private audiometry as 
supporting his claim.

On VA audiological evaluation in December 2005, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
55
75
LEFT
20
25
20
30
60

Speech audiometry revealed speech recognition ability of 92 
percent in each ear.  

In a February 2006 statement, the Veteran reported that he 
was provided hearing aids and was able to hear sounds he had 
not heard in several years.  

January 2007 audiometric testing at the University of Texas 
at Dallas Callier Center for Communication Disorders, is 
presented in graph form (and has not been converted to 
numerical values).  Board is not permitted to interpret 
audiological test results in graphical format.  Kelly v. 
Brown, 7 Vet. App. 471 (1995).  The Veteran's VA Form 9 lists 
his interpretation of the audiometric graph; however, he is a 
layperson, and likewise is not considered competent to 
interpret audiometry graphs.  Regardless, the private 
audiometry is not shown to have been conducted in accordance 
with the regulatory guidelines of 38 C.F.R. § 4.85(a) (e.g., 
there is no indication that speech recognition was tested in 
a controlled environment, and employed the Maryland CNC 
Test); consequently even if medical professional 
interpretation of the private audiometry graphs was sought, 
they could not serve as the basis for assigning a disability 
rating.  While they may serve as an indication that the 
Veteran's hearing loss had increased in severity after the 
December 2005 VA audiological evaluation, it is significant 
that the Veteran was thereafter re-examined by VA (in June 
2007).   

On VA audiological evaluation in June 2007, puretone 
thresholds, in decibels, were:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
30
55
70
LEFT
20
25
20
30
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.

Applying the findings of both the December 2005 and the June 
2007 VA audiometry to Table VI establishes that the Veteran 
has Level I  hearing in each ear for both examinations.  As 
an exceptional pattern of hearing is not shown (and there is 
no indication of language difficulty or inconsistent speech 
discrimination scores), rating under the alternate criteria 
of Table VIA would be inappropriate.  His prescription for 
(and use of) hearing aids is evidence that he has impaired 
hearing; however, such alone do not establish that the 
hearing loss disability has risen to a compensable level (or 
provide a basis for an increased rating).

Under Table VII, the numeric designation I in each ear 
requires the assignment of a 0 percent rating under Code 
6100.  38 C.F.R. § 4.85.  Inasmuch as there is no evidence 
that the Veteran's hearing loss disability met the schedular 
requirements for a compensable rating at any time during the 
appeal period, a "staged" is not warranted. 

The Board notes the Veteran's accounts of the difficulties he 
experiences in his daily activities as a result of his 
hearing loss, and has considered whether his claim warrants 
referral for consideration of an extraschedular rating under 
38 C.F.R. § 3.321.  The threshold requirement for such 
referral is a finding that the schedular criteria are 
inadequate to reflect the manifestations/associated 
functional impairment of the disability rated.  See Thun 
v.Peake, 22 Vet. App. 111 (2008).  Here, the manifestations 
of the Veteran's hearing loss are encompassed by the 
schedular criteria, and therefore such criteria are not 
inadequate.  Accordingly, referral for extraschedular 
consideration is not indicated.

The evidence reflects that the Veteran is retired; the matter 
of entitlement to a total disability rating based on 
individual unemployability is not raised by the record.  

The preponderance of the evidence is against the Veteran's 
claim for a compensable rating for his bilateral hearing loss 
disability; therefore, it must be denied.


ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


